                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        SCOTT JOHNSON,
                                   5                                                        Case No. 19-cv-00239-EJD
                                                       Plaintiff,
                                   6                                                        ORDER TO SHOW CAUSE RE
                                                v.                                          SETTLEMENT
                                   7
                                        RAYMOND V. CASTELLO, et al.,                        Re: Dkt. No. 23
                                   8
                                                       Defendants.
                                   9

                                  10          The parties, having reported to the Mediator that the matter is settled, per ADR Remark

                                  11   filed on February 5, 2020 (See Docket Item No. 23), are ordered to appear before the Honorable

                                  12   Edward J. Davila on April 23, 2020 at 10:00 AM in Courtroom No. 4, 5th Floor, United States
Northern District of California
 United States District Court




                                  13   District Court, 280 South First Street, San Jose, California, 95113, to show cause why the case

                                  14   should not be dismissed pursuant to Federal Rule of Civil Procedure 41(b). On or before April

                                  15   13, 2020, the parties shall file a joint statement in response to the Order to Show Cause setting

                                  16   forth the status of settlement efforts as well as the amount of additional time necessary to finalize

                                  17   and file a dismissal.

                                  18          The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  19   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  20   Procedure 41(a) is filed on or before April 13, 2020.

                                  21          All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  22   TERMINATED.

                                  23          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                  24   the action.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 2/5/2020                                  ____________________________________
                                                                                        EDWARD J. DAVILA
                                  27                                                    United States District Judge
                                  28
                                       Case No.: 19-cv-00239-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
